DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species I (Fig. 1-4) in the reply filed on 8/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The disclosure is objected to because of the following informalities: on paragraph [0001] the corresponding patent number for the parent application must be added.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 8, 11, 13, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 of U.S. Patent No. 10,448,944. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the structural limitation recited in the claims of the instant application are also recited in the claims 16-19 of U.S. Patent No. 10,448,944. The difference in the terminology used would be obvious to one of ordinary skill in the art. 
Specifically, the claimed limitations of claims 1, 2, and 8 are found in claim 16 of U.S. Patent No. 10,448,944. The limitations of claims 3, 4, and 7 are found in claims 17-19 of U.S. Patent No. 10,448,944, respectively. The limitations of claim 11 are found in the combination of claims 16 and 19 of U.S. Patent No. 10,448,944. The limitations of claims 13 and 16 are found in claims 19 and 17 of U.S. Patent No. 10,448,944, respectively. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,448,944 in view of Yeung et al. (2006/0030884).
The coating is taught in claim 16 of U.S. Patent No. 10,448,944, however the method claims do not specify the material used. (note that the device claims do have the claimed limitations as seen in claim 2 of U.S. Patent No. 10,448,944.
Yeung discloses a suture anchor comprising a coating wherein the coating comprises hydroxyapatite powder, tricalcium phosphate, collagen-based additives, platelet-rich plasma, or bioactive glass ([0232]).
It would have been obvious to a person having ordinary skill int he art at the time the invention was made to use a coating in view of the teachings of Yeung, in order to enhance the anchor’s biocompatibility by providing a coating with additional biological and surgical benefits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites that the filament “inside the sleeve from the second opening to a third opening, outside the sleeve from the third opening to the fourth opening, and inside the sleeve from the fourth opening to the second open end of the sleeve” however claim 1 recites that the filament is inside from the second opening until the open end; therefore, this claim is indefinite. It appears to the examiner that the claim should read --The method of claim 1, wherein the sleeve further includes a third opening and a fourth opening, and at least a portion of the filament is disposed inside the interior from the first open end to the first opening, outside the sleeve from the first opening to the third opening, inside the sleeve from the third opening to a fourth opening, outside the sleeve from the fourth opening to the second opening, and inside the sleeve from the second opening to the second open end of the sleeve.--
Claim 11 recites the limitation "the first opening and the second opening" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 5, 6, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Stone et al. (2008/0065114) teaches the sleeve where the sleeve (100) formed of filamentary material ([0024]) having a length defined between a first open end and a second open end (Fig. 1c); and a filament (120) disposed at least partially within the sleeve between the first open end and the second open end (Fig. 1b) and being at least partially exposed between the first opening (142) and the second opening (144) (Fig. 1b); however Stone does not teach the method where the sleeve member is compressed within the bone hole to alter the shape of the sleeve from a substantially U-shape to a substantially W-shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771